--------------------------------------------------------------------------------

Exhibit 10.5


AMENDMENT NO. 1 TO
RETENTION AGREEMENT


This AMENDMENT NO. 1 TO RETENTION AGREEMENT (the “Amendment”), dated as of
October 19, 2011, is by and between Cracker Barrel Old Country Store, Inc. (the
“Company”) and Doug Barber (the “Executive”).


WHEREAS, the Company and the Executive entered into an Employee Retention
Agreement dated April 23, 2008 (the “Retention Agreement”); and


WHEREAS, the Company and the Executive mutually desire to amend the Retention
Agreement to accord with the Company’s current policy regarding Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder and to make other technical changes thereto.


NOW, THEREFORE, the Company and the Executive hereby mutually agree to amend the
Agreement as follows:


1.             The following language is added to the end of Section 1.2 of the
Retention Agreement:


Notwithstanding the foregoing, if the Change in Control described in this
Section 1.2 does not constitute a “change in the ownership of the Company,” a
“change in the effective control of the Company,” or a “change in the ownership
of a substantial portion of the assets of the Company” as such terms are defined
in Section 1.409A-3(i)(5) of the Treasury Regulations, the portion of the
severance payments described in Section 3.1 of this Agreement that constitute
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) shall be paid to the Executive in installments
over the same period as described in the applicable provision of Section IV.A.
of the Cracker Barrel Old Country Store, Inc. Severance Benefits Policy, dated
February 19, 2009, as such policy may be amended from time to time.


2.             Section 1.3 of the Retention Agreement shall be stricken in its
entirety and the following inserted in its stead:


1.3           “Change in Control Period” means a 2-year year period beginning
the day a Change in Control occurs.

 
1

--------------------------------------------------------------------------------

 
 
3.             Section 2.4 of the Retention Agreement shall be stricken in its
entirety and the following inserted in its stead:


2.4           Termination By You For Change in Duties or Compensation During a
Change in Control Period.  If during a Change in Control Period there occurs a
Change in Duties or Compensation you may terminate your employment with the
Company at any time within 120 days after the occurrence of the Change in Duties
or Compensation, by giving to the Company not less than 30 and no more than 90
days notice of termination.  Provided that you continue to work during the
notice period, any reduction in your Compensation will be restored.  At the
option of the Company, following receipt of this notice, it may change or cure,
within 30 days, the condition that you claim has caused the Change in Duties or
Compensation, in which case, your rights to terminate your employment with the
Company pursuant to this Section 2.4 shall cease (unless there occurs thereafter
another Change in Duties or Compensation) and you shall continue in the
employment of the Company notwithstanding the notice that you have given.  If
you terminate your employment with the Company pursuant to this Section 2.4, you
shall be entitled to receive Benefits pursuant to Section 3.  Your failure to
provide the notice required by this Section 2.4 shall result in you having no
right to receive any further compensation from the Company except for any base
salary or vacation earned but not paid, plus any bonus earned and accrued by the
Company through the Effective Date.


4.             Section 6.4 of the Retention Agreement shall be stricken in its
entirety and the following inserted in its stead:


6.4           Entire Agreement. This Agreement supersedes all previous oral or
written agreements, understandings or arrangements between the Company and you
regarding a termination of your employment with the Company or a change in your
status, scope or authority and the salary, benefits or other compensation that
you receive from the Company as a result of the termination of your employment
with the Company in connection with a Change in Control (the “Subject Matter”),
all of which are wholly terminated and canceled.  This Agreement contains all of
the covenants and agreements between the parties with respect to the Subject
Matter. Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made with
respect to the Subject Matter by any party, or anyone acting on behalf of any
party, which are not embodied in this Agreement.  Any subsequent agreement
relating to the Subject Matter or any modification of this Agreement will be
effective only if it is in writing signed by the party against whom enforcement
of the modification is sought and as is consistent with Section 409A of the
Code.

 
2

--------------------------------------------------------------------------------

 
 
5.           Section 6.9 of the Retention Agreement shall be stricken in its
entirety and the following inserted in its stead:


6.9           Certain Additional Payments by the Company.


(a)           Notwithstanding any other provision to the contrary, if any
payments or benefits that you would receive from the Company pursuant to this
Agreement or otherwise (collectively, the “Payments”) would, either separately
or in the aggregate, (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Payments will be equal to the Reduced Amount (defined below). The “Reduced
Amount” will be either (1) the entire amount of the Payments, or (2) an amount
equal to the largest portion of the Payments that would result in no portion of
any of the Payments (after reduction) being subject to the Excise Tax, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes), results
in your  receipt, on an after-tax basis, of the greatest amount of the
Payments.  If a reduction in the Payments is to be made so that the amount of
the Payments equals the Reduced Amount, the Payments will be paid only to the
extent permitted under the Reduced Amount alternative; provided, that in the
event the Reduced Amount is paid, the cash payments set forth in Section 3.1
shall be reduced as required by the operation of this Section 6.9.


(b)           The Company shall engage the accounting firm engaged by the
Company for general audit purposes at least 20 business days prior to the
effective date of the Change in Control to perform any calculation necessary to
determine the amount, if any, payable to you pursuant to Section 3.1, as limited
by this Section 6.9.  If the accounting firm so engaged by the Company is also
serving as accountant or auditor for the individual, entity or group that will
control the Company following the Change in Control, the Company may appoint a
nationally recognized accounting firm other than the accounting firm engaged by
the Company for general audit purposes to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.


(c)           The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and you within 20 days after the date on which such accounting
firm has been engaged to make such determinations or within such other time
period as agreed to by the Company and you.  Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Company and you.


(d)           Notwithstanding the foregoing, in determining the reduction, if
any, that shall occur as a result of this Section 6.9, the amounts payable or
benefits to be provided to you shall be reduced such that the economic loss to
you as a result of the Excise Tax elimination is minimized.  In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.
 
 
3

--------------------------------------------------------------------------------

 
 
6.             A new Section 6.10 is added to the Retention Agreement which
shall provide as follows:


 
6.10
Section 409A.



(a)           Subject to the last paragraph of Section 1.2 above, the amounts
provided for in Section 3.1 shall be paid in a single lump sum cash payment
within 30 days after the Effective Date.


(b)           Notwithstanding the other provisions hereof, this Agreement is
intended to comply with the requirements of Section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code.  Accordingly, all provisions herein,
or incorporated by reference, shall be construed and interpreted to comply with
Section 409A of the Code and, if necessary, any such provision shall be deemed
amended to comply with Section 409A of the Code and regulations thereunder.  If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under Section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed.  Except to the extent permitted under Section
409A of the Code, in no event may you, directly or indirectly, designate the
calendar year of any payment under this Agreement.  Each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments.


(c)           Notwithstanding any provision to the contrary in this Agreement,
if on the date of your termination of employment, you are a “specified employee”
(as such term is defined in Section 409A(a)(2)(B)(i) of the Code and its
corresponding regulations) as determined by the Board (or its delegate) in
accordance with its “specified employee” determination policy, then all
severance benefits payable to you under this Agreement that constitute deferred
compensation subject to the requirements of Section 409A of the Code that are
payable to you within the six (6) month period following your separation from
service shall be postponed for a period of six (6) months following your
“separation from service” with the Company (or any successor thereto).  Any
payments delayed pursuant to this Section 6.10(c) will be made in a lump sum on
the Company’s first regularly scheduled payroll date that follows such six (6)
month period or, if earlier, the date of your death, and any remaining payments
required to be made under this Agreement will be paid upon the schedule
otherwise applicable to such payments under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding any other provision to the contrary, a termination
of employment shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.”


(e)           Notwithstanding any other provision to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A of the Code and the Treasury Regulations
promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Section 409A of the Code.


(f)           To the extent that any reimbursement, fringe benefit or other
similar plan or arrangement in which you participate during the term of your
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (1) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid); (2) subject to any shorter time periods provided herein or the applicable
plans or arrangements, any reimbursement or payment of an expense under such
plan or arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (3) any such
reimbursement or payment may not be subject to liquidation or exchange for
another benefit, all in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations.


(g)           For the avoidance of doubt, any payment due under this Agreement
within a period following your termination of employment or other event, shall
be made on a date during such period as determined by the Company in it’s sole
discretion.


(Signatures appear on the next page)

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the date first stated above.



 
CRACKER BARREL OLD COUNTRY STORE, INC.
       
By:
/s/N.B. Forrest Shoaf
 
Name:
N.B. Forrest Shoaf
 
Title:
Senior Vice President
       
EXECUTIVE
       
/s/Doug Barber
 
Doug Barber

 
 
6

--------------------------------------------------------------------------------